

NAPSTER, INC.
2001 STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is dated as of
[____________, 2005] (the “Award Date”) by and between Napster, Inc., a Delaware
corporation (the “Corporation”), and [______________] (the “Participant”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to the Napster, Inc. 2001 Stock Plan, as amended and restated
August 15, 2003 (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
 
1.  Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
 
2.  Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of [________]
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).
 
3.  Vesting. [Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in Section 16 of the Plan) shall lapse, with respect
to one-fourth of the total number of shares of Restricted Stock (subject to
adjustment under Section 13 of the Plan) on each of the first, second, third and
fourth anniversaries of the Award Date.]
 
4.  Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement. Partial employment or service, even if substantial, during
any vesting period will not entitle the Participant to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8(a) below or under
the Plan.
 
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.
 
1

--------------------------------------------------------------------------------


5.  Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8(a) below.
 
6.  Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 13 of the Plan, Section 3, Section 8(b), or Section 8(c),
neither the Restricted Stock, nor any interest therein, amount payable in
respect thereof, or Restricted Property (as defined in Section 9 hereof) may be
sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to transfers to the Corporation.
 
7.  Stock Certificates.
 
(a)  Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Agreement.
 
(b)  Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:
 
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Napster, Inc. A copy
of such Agreement is on file in the office of the Secretary of Napster, Inc.”
 
(c)  Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 13 of the Plan, Section 3,
Section 8(b), or Section 8(c), the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested, in either
case, less the number of shares required to be withheld pursuant to Section 10
hereof. The Participant (or the beneficiary or personal representative of the
Participant in the event of the Participant’s death or disability, as the case
may be) shall deliver to the Corporation any representations or other documents
or assurances as the Corporation may determine to be necessary or reasonably
advisable in order to ensure compliance with all Applicable Laws with respect to
the grant of the Award and deliver of shares of Common Stock in respect thereof.
The shares so delivered shall no longer be restricted shares hereunder.
 
(d)  Stock Power; Power of Attorney. Concurrently with the execution and
delivery of this Agreement, the Participant shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Agreement unless and until the Corporation shall have
received such stock power executed by the Participant. The Participant, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Agreement, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.
 
2

--------------------------------------------------------------------------------


8.  Effect of Termination of Employment or Services or Change of Control.
 
(a)  Termination of Employment or Services. Subject to earlier vesting as
provided in Section 13 of the Plan, Section 8(b), or Section 8(c), and except as
provided in Section 8(b) or Section 8(c), if the Participant’s Continuous Status
as an Employee or Consultant terminates, the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
upon the date the Participant’s Continuous Status as an Employee or Consultant
terminates (regardless of the reason for such termination, whether with or
without cause, voluntarily or involuntarily, or due to death or disability).
Upon the occurrence of any forfeiture of shares of Restricted Stock hereunder,
such unvested, forfeited shares and related Restricted Property shall be
automatically transferred to the Corporation, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer. The Corporation
may exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.
 
(b)  Change of Control. Subject to Section 4 hereof and to earlier vesting as
provided in Section 13 of the Plan, in the event of a Change of Control of the
Corporation, one-fourth of the total number of shares of Restricted Stock that
are unvested at the time of the Change of Control of the Corporation (and
related Restricted Property) and not forfeited pursuant to Section 8(a) prior to
the date of the Change of Control, if any, shall become immediately vested and
restrictions on such shares (other than those set forth in Section 16 of the
Plan) shall immediately lapse upon the Change of Control. For example, if fifty
percent (50%) of the initial number of shares of Restricted Stock vest prior to
the date of a Change of Control of the Corporation and the balance of the shares
of Restricted Stock remain outstanding and otherwise unvested on the date of the
Change of Control, upon the date of the Change of Control an additional twelve
and one-half percent (12.5%) of the initial number of shares of Restricted Stock
(that is, twenty-five percent (25%) of the fifty percent (50%) that remained
unvested as of the date of the Change of Control) shall vest. In such
circumstances, on the twelve month anniversary date (the “Anniversary Date”)
following the date of the Change of Control of the Corporation, one-fourth of
the total number of shares of Restricted Stock that are unvested at the time of
such Anniversary Date (and related Restricted Property) and not forfeited
pursuant to Section 8(a) prior to the date of the Change of Control, if any,
shall become immediately vested and restrictions on such shares (other than
those set forth in Section 16 of the Plan) shall immediately lapse upon such
Anniversary Date. In the event of any accelerated vesting pursuant to the
foregoing provisions of this Section 8(b), any shares of Restricted Stock (and
related Restricted Property) that remain outstanding and not vested following
such acceleration shall otherwise continue to vest over the remaining vesting
schedule set forth in Section 3 (subject to (i) the Participant remaining in
Continuous Status as an Employee or Consultant, and (ii) accelerated vesting as
provided for in Section 13(c) of the Plan or Section 8(c)), with any accelerated
vesting being deemed to have occurred pro-rata from each remaining vesting date.
The numbers of shares referred to in this Section 8(b) are subject to adjustment
under Section 13 of the Plan.
 
3

--------------------------------------------------------------------------------


(c)  Notwithstanding Section 8(a), if the Participant’s Continuous Status as an
Employee or Consultant is involuntarily terminated by the Corporation without
Cause upon or within twelve (12) months following a Change of Control of the
Corporation, any shares of Restricted Stock that are then-unvested (and related
Restricted Property) and not forfeited pursuant to Section 8(a) prior to the
date of the Change of Control shall immediately become fully vested and
restrictions on such shares (other than those set forth in Section 16 of the
Plan) shall immediately lapse upon such termination.
 
(d)  The acceleration provisions of Sections 8(b) and 8(c) are subject to the
limitations of Section 13(e) of the Plan.
 
9.  Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 13(a) of the Plan,
the Administrator shall make adjustments if appropriate in the number and kind
of securities that may become vested under the Award. If any adjustment shall be
made under Section 13(a) of the Plan or an event described in Section 13(f)(i)
of the Plan shall occur, or if the Corporation makes an extraordinary
distribution in respect of its Common Stock (other than ordinary cash dividends
provided for in Section 5 hereof), and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration or other securities or other amount distributed by the Corporation
(the “Restricted Property” and, for the purposes of this Agreement, “Restricted
Stock” shall include “Restricted Property”, unless the context otherwise
requires) received in respect of such Restricted Stock. Such Restricted Property
shall vest at such times and in such proportion as the shares of Restricted
Stock to which the Restricted Property is attributable vest, or would have
vested pursuant to the terms hereof if such shares of Restricted Stock had
remained outstanding. To the extent that the Restricted Property includes any
cash, such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property. The Board reserves the right to accelerate the vesting of
the Restricted Stock in such circumstances as it, in its sole discretion, deems
appropriate and any such acceleration shall be effective only when set forth in
a written instrument executed by an officer of the Corporation.
 
4

--------------------------------------------------------------------------------


10.  Tax Withholding. The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its Subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting, making of an election under Section 83(b) of
the Code or other event with respect to the Restricted Stock. The Corporation
shall, to the extent the Corporation reasonably determines is permitted by all
Applicable Laws, withhold and/or reacquire a sufficient number of shares of
Restricted Stock that vest pursuant to this Agreement, valued at their Fair
Market Value on the applicable vesting date, to satisfy the minimum amount of
any such withholding obligations that arise with respect to the vesting of such
shares. The Corporation may take such action(s) without notice to the
Participant and shall remit to the Participant in cash the balance of any
proceeds from withholding and/or reacquiring such shares in excess of the amount
reasonably determined to be necessary to satisfy such withholding obligations.
The Participant shall have no discretion as to the Corporation’s satisfaction of
tax withholding obligations in such manner. If, however, the Participant makes
an election under Section 83(b) of the Code with respect to the Restricted
Stock, if any other withholding event occurs with respect to the Restricted
Stock other than the vesting of such shares, or if the Corporation is otherwise
reasonably not able to satisfy the withholding obligations with respect to the
vesting of the Restricted Stock as provided above in this Section 10, the
Corporation (or any subsidiary of the Corporation that employs the Participant,
as applicable) shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant the amount of any such withholding obligations.
 
11.  Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer a Service
Provider, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
 
12.  Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
 
13.  Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 15 of the Plan. This Agreement may be
amended by the Board from time to time. Any such amendment must be in writing
and signed by the Corporation. Any such amendment that materially and adversely
affects the Participant’s rights under this Agreement requires the consent of
the Participant in order to be effective with respect to the Award. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
5

--------------------------------------------------------------------------------


14.  Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
15.  Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
16.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.
 
 
NAPSTER, INC.,
a Delaware corporation
 


 
By: _____________________________
 
Print Name: _______________________
 
Its: _____________________________
 
 
PARTICIPANT
 

________________________________
Signature

 
________________________________
Print Name

7

--------------------------------------------------------------------------------



CONSENT OF SPOUSE
 
In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Napster, Inc., I, _____________________________, the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.
 
Dated: _____________, 2005
 

______________________________________________
Signature of Spouse
 

______________________________________________
Print Name







8

--------------------------------------------------------------------------------




EXHIBIT A
 


STOCK POWER
 


FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Napster, Inc., a Delaware corporation (the “Corporation”), and the
individual named below (the “Individual”) dated as of _____________, 2005, the
Individual, hereby sells, assigns and transfers to the Corporation, an aggregate
________ shares of Common Stock of the Corporation, standing in the Individual’s
name on the books of the Corporation and represented by stock certificate
number(s) _____________________________________________ to which this instrument
is attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.
 
Dated _____________, ________
 

______________________________________________
Signature of Spouse
 

______________________________________________
Print Name
 
(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)



--------------------------------------------------------------------------------




